Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, 12-14, 18, and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Macklin (US Patent 1,626,091).
Regarding Claim 1, Macklin discloses a patient support apparatus (see Fig. 1) comprising: a base (10); a patient support deck (15) supported by the base and comprising a back section (53), a foot section (22), and a seat section (23 and 29) disposed longitudinally between the back section and the foot section; the seat section comprising a first seat (23) and a second seat (29) configured to articulate relative to the first seat to transition between a bed configuration  (see Fig. 1) and a side-egress configuration (see Fig. 4); an actuator system (33-36) coupled to the seat section and configured to articulate the second seat; wherein the first seat and the second seat are substantially co-planar when in the bed configuration (See Fig. 1); and wherein the second seat is configured to articulate relative to the first seat as the actuator system transitions the seat section from the bed configuration to the side-egress configuration (see Fig. 4).

Regarding Claim 3, Macklin discloses a controller (13) coupled to the lift mechanism and configured to control the lift mechanism to raise the patient support deck relative to the base as the seat section transitions to the side-egress configuration.
Regarding Claim 7, Macklin discloses a carrier assembly comprising: a carrier (40 and 41); and a carrier actuator (42 and 38) operatively connected to the carrier to move the carrier relative to the base, wherein the carrier is to be positioned adjacent a floor surface as the seat section transitions from the bed configuration to the side-egress configuration to support a patient (see Figs. 1 and 4).
Regarding Claim 12, Macklin discloses wherein the first seat and the second seat comprise mating features configured to define a saddle to support a patient when the seat section is transitioning to the side-egress configuration (see Fig.1 and Fig. 4).   
Regarding Claim 13, Macklin discloses a support belt (44) attached to the seat section, the support belt configured to extend across the seat section and secure a patient when the seat section transitions from the bed configuration to the side-egress configuration.
Regarding Claim 14, Macklin discloses wherein the first seat is configured to articulate relative to the second seat to transition between the bed configuration and the side-egress configuration (see Fig. 4).

Regarding Claim 25, Macklin discloses a patient support apparatus comprising: a base (10); a patient support deck (15) supported by the base and comprising a back section (53), a foot section (22), and a seat section (23 and 29); an mechanical linkage assembly (33-36) comprising a support handle (36) configured to be grasped by a patient to assist the patient with egress from the patient support deck; wherein the seat section is configured to articulate along a longitudinal axis of the patient support apparatus (see Fig. 4); and  H&H Docket No. 060252.0038832wherein the support handle is operably coupled to the seat section so that manual manipulation of the support handle by the patient causes the mechanical linkage assembly to transition the seat section from the bed configuration to the side-egress configuration (see lines 82-94).
Allowable Subject Matter
Claims 19-24 are allowed.
Claims 4-6, 8-11, and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The subject matter in claim 19 requires that “manipulation of the support handle by the patient causes the actuator assembly to transition the seat section from the bed configuration to the side-egress configuration.”  Macklin’s purported support handle 36 fails to cause the actuator assembly 33-35 to transition the seat section from the bed configuration to the side-egress configuration.  Macklin’s transition from bed to side-egress appears to be through manual actuation of mechanical linkages.   Modifying Macklin as required in claim 19 would be impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J KURILLA whose telephone number is (571)270-7294.  The examiner can normally be reached on Monday-Thursday 7AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC J KURILLA/Primary Examiner, Art Unit 3619